IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL BLOODWORTH,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2146

MARCELE BORGES,

      Appellee.


_____________________________/

Opinion filed August 4, 2016.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Michael Bloodworth, pro se, Appellant.

E. Jane Brehany, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.